
	

114 S3186 IS: Active Shooter Preparedness Enhancement Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3186
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Carper (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to provide for active shooter and mass casualty incident
			 response assistance, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Active Shooter Preparedness Enhancement Act of 2016.
		2.Active shooter and mass casualty incident response assistance
 (a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following:
				
					890B.Active shooter and mass casualty incident response assistance
 (a)In generalThe Secretary, in consultation with the Attorney General and the heads of other Federal agencies as appropriate, shall develop and make available to State, local, tribal, territorial, private sector, and nongovernmental partners guidance to assist in the development of emergency action and response plans for active shooter and mass casualty incidents in public and private locations, including facilities that have been identified by the Department as potentially vulnerable targets.
 (b)GuidanceGuidance developed and made available under subsection (a) may relate to the development of the following:
 (1)A strategy for properly responding to an active shooter or mass casualty incident in a public or private location, including evacuating and providing care to persons in the location, with consideration given to the needs of persons with disabilities.
 (2)A plan for establishing a unified command, including identification of staging areas for law enforcement, fire response, and medical personnel.
 (3)A schedule for regular testing of equipment used to receive communications during an active shooter or mass casualty incident.
 (4)A practiced method and plan to communicate with occupants of a public or private location during an active shooter or mass casualty incident.
 (5)A practiced method and plan to communicate with the surrounding community regarding an active shooter or mass casualty incident and the needs of Federal, State, and local officials.
 (6)A plan for coordinating with volunteer organizations to expedite assistance for victims. (7)A schedule for joint exercises and training.
 (8)A plan for outreach to facilities that have been identified by the Department as potentially vulnerable targets.
 (9)Other planning documents, as determined by the Secretary, including appropriate regionally focused products, plans, training, and outreach..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 890A the following:
				Sec. 890B. Active shooter and mass casualty incident response assistance..
 3.Law enforcement training for mass casualty and active shooter incidentsSection 2006(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 607(a)(2)) is amended— (1)by redesignating subparagraphs (E) through (I) as subparagraphs (F) through (J), respectively; and
 (2)by inserting after subparagraph (D) the following:  (E)training exercises to enhance preparedness for and response to mass casualty and active shooter incidents and security events at public and private locations;.
 4.Consideration of active shooter threatsSection 2007(b) of the Homeland Security Act of 2002 (6 U.S.C. 608(b)) is amended— (1)by redesignating paragraph (9) as paragraph (10); and
 (2)by inserting after paragraph (8) the following:  (9)Active shooters..
			
